 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is dated as of May 19, 2006, and is by
and among ELECTRIC CITY CORP., a Delaware corporation (“ELC”), PARKE ACQUISITION
LLC, a California limited liability company (“Acquisition”), Parke P.A.N.D.A.
CORPORATION, a California corporation (“Parke”), and Daniel Parke, an individual
(the “Stockholder”).
W I T N E S S E T H:
     WHEREAS, ELC desires to acquire Parke by means of a transaction which is
described in Section 368 of the Internal Revenue Code of 1986, as amended and
accorded tax-free treatment thereunder except to the extent otherwise required
in respect of cash consideration; and
     WHEREAS, in order to consummate the transactions contemplated herein,
Acquisition has been formed and Parke will be merged with and into Acquisition
(with Acquisition as the surviving entity), upon and subject to the terms as
further specified in this Agreement; and
     WHEREAS, the Stockholder is the sole stockholder of Parke and is agreeable
to such acquisition on and subject to the terms of this Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1 — MERGER
     1.1 Merger. Upon due satisfaction or waiver of all the conditions precedent
set forth herein, at the Effective Date (as defined below), Parke shall be
merged with and into Acquisition on the terms and conditions set forth in this
Agreement and as permitted by and in accordance with the California General
Corporation Law (the “General Corporation Law”) and the Beverly Killea Limited
Liability Company Act (the “Limited Liability Company Act”). Thereupon, the
separate existence of Parke shall terminate and Acquisition, as the surviving
entity (the “Surviving Entity”), shall continue to exist under and be governed
by the Limited Liability Company Act, with its Articles of Organization and its
Operating Agreement as in effect at the Effective Date to remain unchanged,
unless and until amended subsequent thereto, except that
     (a) the Articles of Organization and Operating Agreement of the Surviving
Entity shall contain provisions with respect to exculpation from liability,
indemnification and advancement of expenses that are at least as favorable to
the present and former directors and officers of Parke as the corresponding
provisions set forth in the Articles of Incorporation and By-Laws of Parke as of
the date of this Agreement; and

- 1 -



--------------------------------------------------------------------------------



 



     (b) pursuant to the Certificate of Merger (as defined below), the name of
Acquisition shall be changed to “Parke P.A.N.D.A. Company, LLC.”
The merger of Parke with and into Acquisition as herein provided is referred to
as the “Merger”.
     1.2 Filing of Certificate of Merger. Upon the Closing (as defined below),
ELC, Acquisition and Parke will cause the Certificate of Merger in the form
agreed upon by the parties hereto (the “Certificate of Merger”) to be executed,
acknowledged and filed with the Secretary of State of the State of California as
provided in Section 1113 of the California Corporations Code, and the Surviving
Entity shall thereafter cause a copy of the Certificate of Merger, certified by
the Secretary of State of California, to be recorded in all required or
appropriate offices and jurisdictions, and in the offices of such public
officials within and without the State of California as may be required by law.
     1.3 Effective Date of Merger. The Merger shall become effective immediately
upon the filing of the Certificate of Merger with the Secretary of State of the
State of California. The date and time of such effectiveness is herein referred
to as the “Effective Date”.
     1.4 Managers. From and after the Effective Date, the managers of the
Surviving Entity shall consist of the individuals identified on Schedule 1.4
attached hereto until replaced in accordance with the Surviving Entity’s
Articles of Organization and Operating Agreement.
     1.5 Officers. From and after the Effective Date, the officers of the
Surviving Entity shall consist of the individuals identified on Schedule 1.5
attached hereto until replaced in accordance with the Surviving Entity’s
Operating Agreement.
     1.6 Effect of Merger on Equity Ownership of Constituents.
     (a) Acquisition Stock. In connection with the Merger, each membership
interest of Acquisition outstanding as of the Effective Date shall remain
unchanged as a membership interest of the Surviving Entity.
     (b) Parke Stock. Upon the Effective Date, each share of capital stock of
Parke of any class issued and outstanding as of the Effective Date, by virtue of
the Merger and without any action on the part of the holder thereof, shall
automatically be converted into the right to receive a pro rata portion, based
on the total number of shares of capital stock of Parke outstanding as of the
Effective Date, of (x) the Cash Consideration (as defined below), and (y) the
ELC Stock Consideration (as defined below).
     (c) Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
“Cash Consideration” means an amount equal to $3,000,000 less the aggregate
amount (if any) distributed to the Stockholder pursuant to Section 6.3(h)(z).
“Common Stock” means the common stock of ELC, par value $0.0001 per share.

- 2 -



--------------------------------------------------------------------------------



 



“ELC Stock Consideration” means that number of shares of Common Stock which has
an equivalent value of $5,000,000, valuing each such share at the Offering Price
(subject to the restrictions hereinafter described).
“Offering Price” means the Common Stock per share purchase price paid by the
purchasers under the Rights Offering.
“Rights Offering” means a transaction pursuant to which ELC raises not less than
$15,000,000 of equity capital through a rights offering, private placement of
securities or other issuance of ELC capital securities.
     1.7 Legend. Each certificate evidencing any shares of ELC Common Stock
issued to the Stockholder pursuant to this Agreement shall bear the following
legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED, TRANSFERRED OR HYPOTHECATED OR OTHERWISE ASSIGNED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL, SATISFACTORY TO ELECTRIC CITY
CORP., THAT THERE IS AN AVAILABLE EXEMPTION FROM REGISTRATION.
The legend set forth above shall be removed and ELC shall promptly issue a
certificate without such legend, if: (i) such shares are registered for resale
under the Securities Act of 1933, as amended (the “Securities Act”); (ii) in
connection with a sale transaction, the Stockholder provides ELC with an opinion
of counsel reasonably acceptable to ELC to the effect that a public sale,
assignment or transfer of such shares of Common Stock may be made without
registration under the Securities Act; or (iii) the Stockholder provides ELC
with reasonable assurances that such shares of Common Stock have been or are
being sold pursuant to Rule 144.
     1.8 Registration; Listing. By a date which is not later than the date which
is one (1) year and thirty (30) days after the Effective Date, ELC will file
with the Securities and Exchange Commission (“SEC”) a registration statement
under the Securities Act on Form S-3 (together with all amendments and
supplements thereto, the “S-3 Registration Statement”) covering all of the
shares of Common Stock issued by ELC pursuant to Section 1.6 (the shares of
common stock which are required to be included under the S-3 Registration
Statement are herein referred to as the “Registrable Stock”), and will apply or
take other action to have all such shares of Registrable Stock listed on the
principal exchange upon which shares of the Common Stock are then publicly
traded. ELC shall use reasonable efforts to have such S-3 Registration Statement
declared effective as promptly thereafter as possible, and shall maintain the
effectiveness of the S-3 Registration Statement until the earlier of (a) the
date on which all shares of the Registrable Stock covered by the S-3
Registration Statement have been sold by the Stockholder, or (b) the 30 month
anniversary of the date upon which the S-3 Registration Statement is declared
effective. ELC shall bear all of the fees and expenses (other than underwriting
or sales discounts and commissions incurred by the Stockholder) related to such
registration, including (a) the cost of

- 3 -



--------------------------------------------------------------------------------



 



providing a reasonable number of copies of the applicable prospectus, as the
same may be amended, to the Stockholder to permit sales under the S-3
Registration Statement and (b) the reasonable fees and expenses of one special
counsel to the Stockholder (not to exceed $10,000) in connection with the review
and filing of the S-3 Registration Statement.
ARTICLE 2 — CLOSING
     2.1 The Closing. The closing of the transactions provided for in this
Agreement (the “Closing”) shall be held in the offices of Schwartz Cooper
Chartered, 180 North LaSalle, Chicago, Illinois 60601, counsel for ELC and
Acquisition, at 10:00 a.m. local time on the fifth business day after each
condition described in Articles 8 and 9 is satisfied (or irrevocably waived by
the parties entitled to the benefit thereof), or at such other time and place as
soon thereafter as such conditions are satisfied (or waived) as shall be
mutually agreed upon by the parties (the date upon which Closing occurs is
herein referred to as the “Closing Date”).
     2.2 Closing Deliveries.
     (a) Cash and Stock Deliverable to Stockholder At Closing. Upon filing of
the Certificate of Merger, ELC shall cause to be delivered to the Stockholder
(a) by wire transfer to an account designated by the Stockholder or other
acceptable payment means, an amount equal to the estimated amount of the Cash
Consideration determined as provided in Section 1.7 hereof, and (b) one or more
stock certificates representing the Stock Consideration, registered in the name
of the Stockholder.
     (b) Other Deliveries. The parties hereto shall execute and deliver to each
other the agreements, instruments and documents described in Articles 8 and 9
hereof.
ARTICLE 3 — CERTAIN EFFECTS OF MERGER
     3.1 Effect of Merger. Upon and after the Effective Date, the separate
existence of Parke shall cease and shall be merged into Acquisition, with
Acquisition as the “Surviving Entity” possessing all rights, privileges,
immunities and franchises of a public or a private nature of each of the
constituent entities; and all property, real, personal and mixed and all debts
due on whatever account, including subscriptions to shares and all other choses
in action, and all and every other interest of or belonging to or due to each of
the constituent entities shall be taken and deemed to be transferred to and
vested in the Surviving Entity without further act or deed; and the title to any
real estate or any interest therein, vested in any of the constituent entities
shall not revert to or be in any way impaired by reason of the Merger
contemplated herein. The Surviving Entity shall, after the Effective Date, be
responsible for all the liabilities and obligations of each of the constituent
entities (but without prejudice to the rights of Acquisition and ELC arising due
to a breach by Parke or the Stockholder of a representation, warranty or
covenant contained in this Agreement), and any claim existing, or action or
proceeding pending by or against any of such constituent entities may be
prosecuted or defended by the Surviving Entity as if such Merger had not taken
place. Neither the rights of creditors nor any liens upon the property of any of
the constituent entities shall be impaired by the Merger contemplated herein.

- 4 -



--------------------------------------------------------------------------------



 



     3.2 Further Assurances. If at any time after the Effective Date, the
Surviving Entity shall consider or be advised that any further deeds,
assignments or assurances in law or any other things are necessary, desirable or
proper:

  (a)   to perfect, confirm, or record or otherwise vest, in Acquisition the
title to any property or rights of the constituent corporations acquired or to
be acquired by reason of, or as a result of the Merger; or     (b)   otherwise
to carry out the purpose of this Agreement

other than any amendment of this Agreement or any other agreement or document
executed by Parke in connection with the Contemplated Transactions (as such term
is defined in Section 4.2(b)), then Acquisition, and its officers and managers,
for and on behalf of Parke or Acquisition, shall and will execute and deliver
all such deeds, assignments, instruments and assurances in law and do all other
things necessary, desirable or proper to vest, perfect or confirm title to such
property or rights in the Surviving Entity and otherwise to carry out the
purposes of this Agreement, and the officers and directors of the Surviving
Entity are severally fully authorized in their respective names thereof or
otherwise to take any and all such actions.
ARTICLE 4 — REPRESENTATIONS AND WARRANTIES OF PARKE AND THE STOCKHOLDER
Parke and the Stockholder hereby jointly and severally represent and warrant to
ELC and Acquisition as follows, which representations and warranties shall
survive Closing hereunder to the extent set forth in Article 11 hereof:
     4.1 Organization; Good Standing; Ownership. Parke is duly organized and
validly existing and in good standing under the laws of the State of California,
with full corporate power and authority to conduct its business as it is now
being conducted and to own or use the properties and assets that it purports to
own or use and to enter into and perform its obligations under this Agreement
and any other instrument, document or agreement to be executed and delivered by
Parke hereunder. The Stockholder is the sole stockholder and director of Parke
and no other person or entity holds any options, warrants, convertible
securities or other rights to acquire any securities of or assets or properties
of Parke or any of the ownership of Parke.
     4.2 Enforceability; Authority; No Conflict.
     (a) This Agreement constitutes the legal, valid and binding obligation of
Parke and the Stockholder, enforceable against each of them in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally and by general principles of equity. Parke and the Stockholder
each have the right, power and authority to execute and deliver this Agreement
and to perform its or his obligations under this Agreement, and such action by
Parke has been duly authorized by all necessary action by Parke’s stockholders
and board of directors.

- 5 -



--------------------------------------------------------------------------------



 



     (b) Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions on the part of Parke and
the Stockholder contemplated hereby (the “Contemplated Transactions”) by Parke
and the Stockholder, as applicable, will, directly or indirectly:
     (i) breach any provision of the articles of incorporation, by-laws or other
governing document (the “Governing Documents”) of Parke or any resolution
adopted by the stockholders or directors of Parke;
     (ii) breach or conflict with any federal, state or local law (including
case law), statute, ordinance, code or regulation (collectively, “Legal
Requirements”) applicable to Parke or the Stockholder or give any governmental
body or agency the right to challenge or seek to prevent any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under any Legal
Requirement or under any order, injunction, judgment, decree, ruling, assessment
or arbitration award (collectively, “Orders”) to which Parke or the Stockholder,
or any of Parke’s assets, is subject; or
     (iii) contravene, conflict with or result in a violation or breach of any
of the terms or requirements of any governmental authorization, permit or
license that is held by Parke or the Stockholder.
     (c) Except as set forth in Schedule 4.2 attached hereto, neither Parke nor
the Stockholder is required to give any notice to or obtain any consent from any
person or entity in connection with its or his execution and delivery of this
Agreement or the consummation or performance by it or him of any of the
Contemplated Transactions.
     4.3 Financial Statements; Absence of Undisclosed Liabilities.
     (a) Parke and the Stockholder have delivered to ELC and Acquisition the
following financial statements:

  (i)   Parke’s unaudited annual statements of income and cash flows for the
fiscal year ended December 31, 2005 and the audited balance sheets as at
December 31, 2004 and 2005 (the “Annual Financial Statements”); and     (ii)  
Parke’s unaudited statements of income and cash flows for the most recently
ended calendar quarter and year-to-date, and the related unaudited balance sheet
as at the last calendar day of such calendar quarter and the then-current date
(the “Interim Financial Statements”).

All such financial statements have been prepared by Parke in accordance with its
books of account and financial records. Such financial statements present the
financial condition and the results of operations of Parke as at the respective
dates thereof and for the periods referred to in such financial statements,
except that the Interim Financial Statements omit footnote disclosure and are
subject to normal year-end adjustments, and except that such financial
statements have

- 6 -



--------------------------------------------------------------------------------



 




been prepared on a tax basis and may have items that are not in accordance with
generally accepted accounting principles.
     (b) Parke has no material liabilities which are not reflected as accruals
on the balance sheet as of March 31, 2006 which is part of the Interim Financial
Statements (the “March 31 Balance Sheet”), other than (i) ordinary course
liabilities for wages and benefits, trade payables, utilities and similar items
incurred in the ordinary course of the Business (none of which are for torts or
breach of contract or product liability claims) incurred since March 31, 2006,
(ii) liabilities under any agreements, contracts, commitments, licenses or
leases which have arisen in the ordinary course of business (none of which
relates to a material breach of contract or any tort claim), (iii) liabilities
for taxes for the period after March 31, 2006, and (iv) items which are
described on Schedule 4.3 attached hereto or any other Schedule to this
Agreement. Notwithstanding the foregoing, this Section 4.3(b) shall not be
deemed a representation and warranty with respect to the absence of liabilities
that would be required to be disclosed to ELC pursuant to any other section of
this Agreement, it being understood and agreed that the specific representations
and warranties applicable to any liabilities under another section of this
Agreement, including, without limitation, any “knowledge” or “materiality”
qualifiers, are intended to be the only representations and warranties made with
respect to any such liabilities.
     4.4 Subsidiaries and Qualification. Except as set forth on Schedule 4.4,
Parke does not have any subsidiaries and does own or hold any interest in any
partnership, proprietorship, corporation or other business entity. Parke and the
Stockholder have delivered to ELC complete copies of (a) the Articles of
Incorporation of Parke and all amendments thereto, and (b) the By-laws of Parke
as currently in effect. Parke is duly qualified to do business as a foreign
corporation and is in good standing in each state and jurisdiction in which such
licensing or qualification is required, except where the failure to so qualify
or be licensed to do business could not reasonably be expected to have a
material adverse effect on the business, assets, financial condition or
prospects of Parke (a “Material Adverse Effect”).
     4.5 Affiliate Transactions. Except as described in Schedule 4.5 attached
hereto, as of the date hereof and since December 31, 2005, neither the
Stockholder nor any Affiliate (as defined below) is or has been indebted to, or
is or has been a creditor of, or a guarantor of any obligation of or a party to
any contract, agreement, license, option, commitment or other arrangement,
written or oral, express or implied, with Parke. For purposes of this Agreement,
an “Affiliate” means any director of Parke, any spouse or family member
(including parents, in-laws, children, step-children, siblings, grandchildren
and nieces and nephews) of the Stockholder, or any corporation, partnership or
other entity in which the Stockholder (or the spouse of the Stockholder or any
such member of the Stockholder’s family) has any equity or ownership interest of
five percent (5%) or more in the aggregate.
     4.6 Governmental Authorizations. All permits, licenses and other
governmental authorizations (“Governmental Authorizations”) necessary for the
operation of Parke’s business have been obtained and are in full force and
effect, except where the failure to have done so could not reasonably be
expected to have a Material Adverse Effect. Schedule 4.6 attached hereto
contains an accurate list of each Governmental Authorization held by Parke or
that

- 7 -



--------------------------------------------------------------------------------



 



otherwise relates to its business. Each such permit or license is valid and in
full force and effect, and no event has occurred or circumstance exists that may
(with or without notice or lapse of time) constitute or result directly or
indirectly in a violation of or a failure to comply with any term or requirement
of any such Governmental Authorization, or result directly or indirectly in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any such Governmental Authorization. Neither Parke nor the
Stockholder has received, at any time since December 31, 2004, any notice or
other communication (whether oral or written) from any governmental body
regarding any actual, alleged, possible or potential violation of or failure to
comply with any term or requirement of any Governmental Authorization, or any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization.
All applications required to have been filed for the renewal of the Governmental
Authorizations and all other filings required to have been made with respect
thereto have been duly filed on a timely basis with the appropriate governmental
bodies.
     4.7 Warranty and Product Liability. No claims or demands have been made
against Parke alleging injury to individuals or property as a result of the
ownership, possession or use of any product manufactured or sold by Parke. All
products sold by Parke prior to the Closing Date and all work in process
produced by Parke prior to the Closing Date have been, are and will be of good
quality, merchantable and in compliance in all material respects with the
requirements of the respective purchase orders and agreements under which such
goods have been, are or are to be sold, except to the extent that reserves have
been created and are reflected in the March 31 Balance Sheet for warranty claims
and/or product liability claims.
     4.8 Assets.
     (a) Schedule 4.8(a) contains a true and correct legal description and
street address for each parcel of real property leased by Parke as lessee (the
“Leased Real Property”) and a description of each item of personal property
which is leased by Parke as lessee (the “Leased Personal Property”). All of the
applicable leases relating to the Leased Real Property and the Leased Personal
Property are also listed on Schedule 4.8(a) (the “Leases”) and true and complete
copies of each of the Leases have been provided to ELC.
     (b) Except as otherwise disclosed on Schedule 4.8(b) attached hereto:
     (i) all the assets of Parke are either (i) owned free and clear of all
security interests, mortgages, pledges, liens, conditional sales agreements,
leases, encumbrances or charges of any nature whatsoever, or (ii) leased by
Parke as lessee under the Leases;
     (ii) neither Parke nor any other party to any Lease is in default
thereunder in any material respect and there are no defenses or offsets by
either party thereto against the other, and the consummation of the Contemplated
Transaction will not affect or impair the terms, validity or enforceability
thereof or require the consent of any party thereto;

- 8 -



--------------------------------------------------------------------------------



 



     (iii) none of the Leased Real Property is subject to any leasehold interest
or tenancy or other right to use or occupancy held by or in favor of any person
or entity other than Parke;
     (iv) to the best knowledge of Parke and the Stockholder, Parke’s use of the
Leased Real Property as it has been used in connection with the operation of its
business is in compliance with all applicable zoning and other Legal
Requirements;
     (v) the assets of Parke, including those that are leased under the Leases,
include all assets and properties, real and personal, tangible and intangible,
of every kind and description used or held for use in connection with its
business and operations and are in good operating condition and repair (with the
exception of normal wear and tear) and, to the best knowledge of Parke and the
Stockholder, are free from defects other than such minor defects as do not
interfere with the continued use thereof in conduct of normal operations; and
     (vi) none of the operations of Parke carried on at the Leased Real Property
encroach upon any adjacent real property and no notice or other communication to
the effect that any such encroachment has occurred or is existing has been
received by Parke or the Stockholder.
     4.9 Contracts. Schedule 4.9 attached hereto contains a complete listing of
each of the following to which Parke is a party or which relates to its business
or assets (other than the Leases):
     (a) any contract for the purchase of inventory, materials or supplies or
equipment or any capital item involving an obligation of more than $5,000
individually or $25,000 in the aggregate;
     (b) any contract not made in the ordinary and usual course of business
involving an obligation of more than $1,000;
     (c) any contract with any labor union or other labor organization;
     (d) any pension plans, bonus, deferred or incentive compensation, profit
sharing plans, retirement plans, health care plans, life or disability
insurance, vacation and paid holiday, termination or severance pay, executive
compensation or other agreements or arrangements providing for employee
remuneration or benefits (collectively, “Employee Plans”) to which Parke is a
party or by which Parke is bound;
     (e) any written agreement for the employment of any individual on a
full-time, part-time, consulting or other basis or relating to the present or
future compensation or other benefits available to any person or any transaction
between any person and Parke;

- 9 -



--------------------------------------------------------------------------------



 



     (f) any licenses, permits or franchises relating to Parke’s business;
     (g) any dealer or distributor agreement;
     (h) any sales agency or advertising contract;
     (i) any contract, agreement or document regarding any lien, pledge,
security interest or other encumbrance upon any assets of Parke;
     (j) contracts with customers (except for purchase orders placed by
customers in the ordinary course of business);
     (k) any contract pursuant to which Parke made or will make loans or has or
will have incurred debts or become a guarantor or surety or pledged its credit
on or otherwise become responsible with respect to any undertaking of another;
     (l) distributor or sales agency or advertising contract which is not
terminable by Parke without penalty upon notice of 30 days or less;
     (m) contract not terminable by Parke without penalty within 30 days from
the date of this Agreement which involves an unperformed commitment in excess
of, or goods or services having a value in excess of, $5,000 individually or
$25,000 in the aggregate (excluding any contracts covered by any other
subsection of this Section 4.9);
     (n) any contract involving any restrictions relating to Parke or its
business with respect to (i) the geographical area of operations, scope or type
of business of Parke or (ii) confidentiality; and
     (o) any other contract or agreement, either written or oral, which is
material to Parke or its business.
     As used in this Agreement, “contract” means any contract, lease, agreement,
arrangement, commitment or understanding, written or oral, expressed or implied.
The items which are required to be listed on Schedule 4.9, taken together with
the Leases, are sometimes collectively referred to herein as the “Material
Contracts”.
     To the best knowledge of Parke and the Stockholder, Parke has performed all
material obligations required to be performed by it prior to the date hereof,
and Parke is not in material default, under any of the Material Contracts. To
the best knowledge of Parke and the Stockholder, none of the other parties to
any of the Material Contracts is in default thereunder. No notice of default or
noncompliance with the terms thereof or of termination thereof has been received
by Parke or the Stockholder. Neither Parke nor the Stockholder has knowledge of
any basis to believe that any other party to any of the Material Contracts is
likely to default thereunder or is likely to issue any notice of default or
termination thereunder.

- 10 -



--------------------------------------------------------------------------------



 



     4.10 Litigation; Compliance with Law.
     (a) Except for the matters listed on Schedule 4.10 attached hereto, there
have not been and are no actions, suits or proceedings pending or, to the best
knowledge of Parke and the Stockholder, threatened relating to Parke or its
business before or by any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.
     (b) To the best knowledge of Parke and the Stockholder, Parke is and has
been at all times in compliance in all material respects with all applicable
Legal Requirements applicable to Parke or its business. Neither Parke nor the
Stockholder has any knowledge of any basis for any claim for compensation or
damage or other relief against Parke or its business for any violation of any
Legal Requirement. All notices received by Parke or the Stockholder regarding
alleged non-compliance with any Legal Requirement, and orders, writs,
injunctions, decrees and arbitration decisions in respect of non-compliance with
any Legal Requirements, are listed on Schedule 4.10 and copies of such notices,
orders, writs, injunctions, decrees and arbitration decisions have been made
available to ELC and Acquisition; provided, however, that this representation
and warranty shall not be deemed to encompass matters involving compliance with
applicable Legal Requirements where one or more other specific representations
are made in Article 4 of this Agreement that cover applicable Legal Requirements
with respect to a specific topic (whether or not the term “Legal Requirements”
is used in such representation and warranty) including, without limitation,
Taxes, employee benefits, labor and employment matters and Environmental Laws.
     (c) Other than matters disclosed on Schedule 4.10 attached hereto, since
December 31, 2005 there have not been and are not now any actions, suits,
investigations or proceedings pending or, to the knowledge of Parke and the
Stockholder, threatened against Parke or any of its subsidiaries before any
court, arbitrator or administrative or governmental body that (a) seek to enjoin
or otherwise prevent the consummation of the Contemplated Transactions or
(b) materially and adversely affect, or as to which there is a reasonable
possibility of an adverse decision that would materially and adversely affect,
either individually or collectively, the business or financial condition of
Parke and its subsidiaries taken as a whole.
     (d) Neither Parke nor any of its subsidiaries is in violation of any
judgment, order, writ, injunction, decree, rule or regulation of any court or
governmental department, commission, board, bureau, agency or instrumentality,
the violation of which reasonably could be expected to, either individually or
collectively, materially and adversely affect the business or financial
condition of Parke and its subsidiaries taken as a whole.
     4.11 Taxes. All federal, state, county, local and foreign tax returns,
reports and declarations of estimated tax or estimated tax deposit forms
required to be filed by Parke have been duly filed, or are being contested in
good faith pursuant to appropriate proceedings. Parke has paid all Taxes (as
defined below) which have become due and has paid all installments of estimated
Taxes due, except to the extent any such Taxes are being contested in good faith
pursuant to appropriate proceedings. All Taxes and other assessments and levies
which Parke is required by law to withhold or to collect have been duly withheld
and collected, and have been paid over to the proper governmental authorities or
are held by Parke in separate bank accounts

- 11 -



--------------------------------------------------------------------------------



 



for such payment, or are being contested in good faith pursuant to appropriate
proceedings. All Tax disputes or contests are described on Schedule 4.11 hereto.
Parke has adequate reserves on the Interim Statements for the payment of all
Taxes of any kind, whether disputed or not, and whether accrued, due, absolute,
contingent or otherwise, which were or which may be payable by Parke for any
periods or fiscal years ending on or prior to the date of the Interim
Statements, including all Taxes imposed before or after the Effective Date which
are attributable to any such period or fiscal year. Except as disclosed on
Schedule 4.11 attached hereto, where such returns and reports have not been
audited and either approved or settled, there has not been any waiver or
extension of any applicable statute of limitations, and Parke has not received
any notice of deficiency or adjustment, and complete copies of such returns or
reports have been furnished to ELC and Acquisition. Any disputes or contests by
Parke regarding Taxes will not have a Material Adverse Effect. “Tax” or “Taxes”
means all taxes, levies, imposts, fees, duties and other like charges of any
nature whatsoever imposed by a governmental authority responsible for the
imposition of any such tax, including, without limiting the generality of the
foregoing, all income, sales, use, ad valorem, stamp, transfer, payroll,
franchise and intangible taxes and fees of any nature upon properties or assets,
whether tangible or intangible, or upon income, receipts, payrolls,
transactions, net worth, capital, investment or franchise, together with any and
all additions thereto and penalties and interest payable with respect thereto or
to any assessment or collection thereof.
     4.12 Employee Relations. Except as shown on Schedule 4.12 attached hereto,
there are no labor disputes, grievances, notices or other proceedings pending
or, to the best knowledge of Parke and the Stockholder, threatened with respect
to Parke or its business, nor to the knowledge of Parke and the Stockholder does
a basis exist for any such dispute or grievance. Schedule 4.12 attached hereto
lists all employees of Parke and their respective salaries or hourly rates and
describes generally all benefits which they are provided. Schedule 4.12 also
lists all directors and officers of Parke and the titles or positions of key
employees.
     4.13 Banks, Powers of Attorney. Schedule 4.13 attached hereto is a correct
and complete list setting forth the name of each bank in which Parke has an
account or safe deposit box, the name of each person authorized to draw thereon
or to have access thereto, and the name of each person holding a power of
attorney from Parke.
     4.14 Indebtedness. Schedule 4.14 attached hereto is a correct and complete
list of all instruments, agreements or arrangements pursuant to which Parke has
borrowed any money, incurred any indebtedness or established any line of credit
or letter of credit which is currently outstanding and which represents a
liability or potential liability of Parke. True and complete copies of all such
written instruments, agreements or arrangements have previously been delivered
to ELC and Acquisition.
     4.15 Insurance. Schedule 4.15 attached hereto is a list and brief
description of all policies of insurance (showing the name of carrier and type
of insurance) held by or on behalf of Parke. Parke has its buildings, plants,
properties and operations, including but not limited to machinery, equipment and
inventories, adequately insured against loss or damage by fire and all other
hazards and risks of the character usually insured against by persons operating
similar

- 12 -



--------------------------------------------------------------------------------



 



businesses and properties in the area where Parke’s business activities are
conducted under valid and enforceable policies issued by insurers of recognized
responsibility. Such insurance coverage will be continued in full force and
effect to the Closing Date. Parke has not been refused any insurance by an
insurance carrier to which it has applied for insurance during the past three
years. To the best knowledge of Parke and the Stockholder, Parke is in
compliance in all material respects with all applicable requirements of its
insurance carriers.
     4.16 Patents, Trademarks, Etc. Schedule 4.16 attached hereto sets forth a
correct and complete list of all copyrights, patents, trademarks, trade names,
service marks, processes, inventions, and formulae applied for, issued to or
owned by Parke, or under which Parke is licensed or franchised or which Parke
licenses to others, all of which are valid, in good standing and uncontested.
Parke possesses all copyrights, patents, inventions, formulae, processes (secret
or otherwise), trademarks, trade names and service marks necessary to conduct
Parke’s business as presently conducted. Parke has not received any notice with
respect to any alleged infringement or unlawful use of any copyright, patent,
trademark, trade name, service mark, process, invention or formula or other
intangible property right owned by others. Except as disclosed on Schedule 4.16
attached hereto, no shareholder, director, officer or employee or Affiliate of
Parke has any interest in any such copyright, patent, trade name, trademark,
service mark, process, invention or formula. Parke has not granted any
outstanding licenses or other rights to any copyright, patent, invention,
formula, process, trademark, trade name or service mark listed on Schedule 4.16.
     4.17 Accounts Payable. The accounts payable reflected on the balance sheet
contained in the Interim Statements were complete and were actual and bona fide
accounts payable which rose in the ordinary and usual course of the business.
     4.18 Accounts Receivable. The accounts receivable and unbilled work in
process of Parke, as reflected in the Interim Statements, were actual and bona
fide accounts receivable and unbilled work in process which arose in the
ordinary and usual course of the business, represent valid obligations due to
Parke, and, to the best knowledge of Parke, not subject to defenses or set-off
claims, except to the extent reflected in the allowance for doubtful accounts on
such balance sheet.
     4.19 Inventory. No inventory is held by Parke on consignment from any other
person or entity or is held by any other person or entity on consignment for
Parke. The inventory held by Parke is usable or saleable in the ordinary course
of business except for obsolete inventory not reflected on the Interim
Statements. The finished goods included in inventory comply in all material
respects with Parke’s specifications therefore and any related purchase orders
or purchase agreements. All raw materials and work-in-process included in
inventory are items which are used in making the finished goods of the Parke’s
business.
     4.20 No Material Adverse Change. Since December 31, 2005, Parke has
conducted itself and its business only in the ordinary course consistent with
past practices and, except as set forth in Schedule 4.20 attached hereto, there
has not been any:

- 13 -



--------------------------------------------------------------------------------



 



     (a) damage to or destruction or loss of any material asset, whether or not
covered by insurance;
     (b) entry into, termination of or receipt of notice of termination of any
Material Contract;
     (c) sale (other than sales of inventory in the ordinary course of
business), lease or other disposition of any assets or properties of Parke
having a book value of more than $5,000 individually or $25,000 in the
aggregate;
     (d) indication by any customer or supplier of dissatisfaction regarding its
relationship with Parke or any intention to discontinue or change the terms of
its relationship with Parke or its business;
     (e) material change in the accounting methods used by Parke;
     (f) material defects in any products or services which Parke has
manufactured or sold, or any claim made or threatened to be made asserting any
product liability or warranty liability of Parke or any facts or basis which
could reasonably be construed to raise product liability or recall or warranty
liability concerns with respect to products or services which Parke has
manufactured or sold; or
     (g) other event constituting, or which may reasonably be expected to cause,
a Material Adverse Effect.
     4.21 Employee Benefits. Except for the matters disclosed on Schedule 4.21
attached hereto, as to which true and complete copies of all relevant plans,
agreements, insurance policies, and other documentation have been furnished by
Parke and the Stockholder to ELC and Acquisition, Parke has no pension plans or
employee welfare benefit plans (as such terms are defined in the Employment
Retirement Income Security Act of 1974, as amended, (“ERISA”)). There is no
material pending or threatened proceeding or governmental action relating to any
Employee Plan (as defined in Section 4.9(d)), nor, to the best knowledge of
Parke and the Stockholder, is there any basis for any such proceeding or action.
     4.22 Environmental Warranties.
     (a) Parke and the Stockholder have provided to Acquisition and ELC prior to
the date hereof copies of all environmental audits, assessments or occupational
health studies and all analyses of any groundwater, soil, air or asbestos
samples taken with respect to any real estate used in Parke’s business by, or at
the direction of, Parke or the Stockholder or any of their employees or counsel,
or any governmental agency (collectively, the “Environmental Audits”), and
copies of all written communications between Parke or the Stockholder and any
environmental agencies regarding any such real estate.
     (b) Parke and the Stockholder have provided to Acquisition and ELC prior to
the date

- 14 -



--------------------------------------------------------------------------------



 



hereof copies of all Occupational Safety and Health Administration claims made
against Parke or its business.
     (c) To the knowledge of Parke and the Stockholder, there is no radioactive
material located on any of the real property used or owned by Parke.
     (d) Other than as disclosed in the Environmental Audits or as set forth on
Schedule 4.22 attached hereto, Parke has operated in compliance in all material
respects with all applicable Environmental Laws (as hereinafter defined), no
investigation, administrative order or notice, consent, order and agreement,
litigation, settlement or environmental claim or lien with respect to Hazardous
Materials or ACMs (as such terms are hereinafter defined) is proposed,
threatened or in existence with respect to Parke or any real property used or
owned by Parke or with respect to any off-site waste disposal to which waste
relating to the operations of Parke has been taken. None of Parke’s operations
have contaminated any real property owned or used by Parke, or any adjacent real
property, with Hazardous Materials. None of the real property owned or used by
Parke is or has been used for the storage, disposal or processing of, or was the
site of any release of, Hazardous Materials in violation of any Environmental
Laws.
     (e) The term “Environmental Laws” shall mean the Federal Clean Air Act,
Federal Water Pollution Control Act, Resource Conservation and Recovery Act,
Solid Waste Disposal Act, Toxic Substance Control Act and Comprehensive
Environmental Response, Compensation and Liability Act, and any other federal,
state or local laws, regulations or other requirements regulating or otherwise
concerning Hazardous Materials or the environment. The term “Hazardous
Material(s)” shall mean any hazardous, toxic or dangerous substance, pollutant,
contaminant, waste or other material regulated under Environmental Laws; ACMs;
oil and petroleum products and natural gas, natural gas liquids, liquefied
natural gas, and synthetic gas usable for fuel; chemicals subject to the OSHA
Hazard Communication Standard; and industrial process and pollution control
wastes whether or not hazardous within the meaning of the Federal Resource
Conversation and Recovery Act.
     4.23 Brokers or Finders. Neither Parke nor the Stockholder has incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the
consummation of the Contemplated Transactions.
     4.24 No Misleading Statements or Omissions. No representation or warranty
made by Parke or the Stockholder in this Agreement, and no statement made by or
on behalf of either Parke or the Stockholder in any certificate, document,
exhibit or schedule expressly required to be furnished hereunder, contains or
will contain any untrue statement of a fact or omits or will omit to state any
fact necessary to make such representation or warranty or statement, in light of
the circumstances under which such representation, warranty or statement was
made, not misleading to a prospective purchaser of Parke.
     4.25 No Registration. Parke and the Stockholder understand that when issued
at Closing the Shares will not have been registered under the Securities Act of
1933 (the “Securities

- 15 -



--------------------------------------------------------------------------------



 



Act”), as amended, by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Stockholder’s representations and warranties as expressed herein or otherwise
made pursuant hereto.
     4.26 Investment. The Stockholder will be acquiring the Shares for his own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, any distribution thereof, nor with any present
intention of selling, granting any participation in, or otherwise distributing
the same, and the Stockholder does not have any contract, undertaking, agreement
or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to any of the Shares. The Stockholder is an “accredited investor” as
defined in Regulation D, Rule 501(a) under the Securities Act and shall submit
to ELC such further assurances of such status as may be reasonably requested by
ELC.
     4.27 Experience. The Stockholder acknowledges that he has such knowledge
and experience in financial, tax and business matters as to enable him to
evaluate the merits and risks of investment in ELC and the Shares and to make an
informed investment decision with respect thereto and can protect his own
interests.
     4.28 Access to ELC Information. Parke and the Stockholder have had an
opportunity to ask questions of, and receive answers from, the officers of ELC
concerning this Agreement, the exhibits and schedules attached hereto and the
Contemplated Transactions, as well as ELC’s business, management and financial
affairs, which questions were answered to the satisfaction of Parke and the
Stockholder. The Stockholder acknowledges that he is also a director of ELC, has
reviewed the Commission Documents (as defined in Section 5.7) and has received
all the information he considers necessary or appropriate for deciding whether
to acquire the Shares.
     4.29 Speculative Nature of Investment. Parke and the Stockholder understand
and acknowledge that an investment in ELC is highly speculative and involves
substantial risks, as is disclosed in certain of the Commission Documents. The
Stockholder can bear the economic risk of such investment and is able, without
materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.
     4.30 Residency. The residency of Stockholder, and Parke’s principal place
of business, are each in California.
ARTICLE 5 — REPRESENTATIONS AND WARRANTIES OF ELC
     ELC hereby represents and warrants to Parke and the Stockholder as follows:
     5.1 Incorporation. ELC is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions

- 16 -



--------------------------------------------------------------------------------



 



where the failure to be so qualified and in good standing could not be
reasonably expected to have a material adverse effect on the business or
financial condition of ELC and its subsidiaries taken as a whole, with the
requisite power and authority to perform its obligations under this Agreement,
to consummate the Contemplated Transactions and to conduct its business as
currently conducted. Acquisition is a wholly owned subsidiary of ELC.
Acquisition is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of California, with the requisite
power and authority to perform its obligations under this Agreement and to
consummate the Contemplated Transactions on its part.
     5.2 No Defaults; Compliance with Law. Except as is disclosed on
Schedule 5.2 attached hereto, neither the execution and delivery of this
Agreement nor the consummation of the Contemplated Transactions by ELC is an
event which, of itself or with the giving of notice or the passage of time or
both, constitutes a violation of or will conflict with or result in a breach of
or default under the terms, conditions or provisions of any judgment, law or
regulation to which ELC is subject, or of ELC’s Certificate of Incorporation or
By-laws, or any contract, agreement or instrument to which ELC is a party or by
which it is bound. ELC is in compliance with all applicable laws, statutes,
regulations, orders, writs, injunctions and decrees of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, and any applicable arbitration
decisions, relating to ELC, except where the failure to be in such compliance
could not reasonably be expected to have a material adverse effect on the
business or financial condition of ELC and its subsidiaries taken as a whole.
Acquisition is a newly formed entity with no prior activities or business.
Neither the execution and delivery of this Agreement by Acquisition nor the
consummation of the Contemplated Transactions by Acquisition is an event which,
of itself or with the giving of notice or the passage of time or both,
constitutes a violation of or will conflict with or result in a breach of or
default under the terms, conditions or provisions of any judgment, law or
regulation to which Acquisition is subject, or of Acquisition’s Articles of
Organization or limited liability company agreement, or any contract, agreement
or instrument to which Acquisition is a party or by which it is bound.
     5.3 Corporate Action. Except for obtaining the consent of the holders of
ELC’s Series E Convertible Preferred Stock, which will be obtained prior to
Closing, and subject to compliance with the condition precedent set forth in
Section 9.12 below, all corporate actions and proceedings necessary to be taken
by or on the part of ELC to authorize the execution, delivery and performance of
this Agreement by ELC and Acquisition have been duly and validly taken. This
Agreement has been duly and validly authorized, executed and delivered by ELC
and by Acquisition and constitutes a valid and binding agreement of each of
them, enforceable in accordance with and subject to its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights generally and by general
principles of equity.
     5.4 Brokers. There is no broker or finder or similar person who would have
any valid claim against Parke or the Stockholder for a fee or brokerage
commission in connection with this Agreement or the Contemplated Transactions as
a result of any agreement, understanding or action by ELC or Acquisition.

- 17 -



--------------------------------------------------------------------------------



 



     5.5 ELC Capital Structure. ELC currently has 200 million shares of common
stock authorized and 5 million shares of preferred stock authorized. As of the
date hereof, 51,297,120 shares of common stock of ELC are issued and
outstanding, and 232,613 shares of ELC’s Series E Convertible Preferred Stock
are issued and outstanding, and all such issued and outstanding shares of common
stock and Series E Convertible Preferred Stock have been duly authorized and are
fully paid and non-assessable. As of the date hereof, ELC has outstanding
options, warrants and convertible notes which, if fully exercised on the date
hereof would result in the issuance of 33,017,114 additional shares of common
stock.
     5.6 ELC Common Stock. The Shares of Common Stock to be issued to the
Stockholder pursuant to the Merger are duly authorized and, when issued to the
Stockholder pursuant to consummation of the Merger and the terms of this
Agreement, will be validly issued, fully paid and nonassessable and free of all
liens, encumbrances and restrictions imposed by law (other than restrictions
upon transfer imposed generally by applicable securities laws) and subject to no
preemptive rights, co-sale rights, rights of first refusal or similar rights in
favor of other persons or entities which have not been waived. Assuming the
accuracy of the representations of Parke and the Stockholder in this Agreement
and any investor questionnaire to be delivered to ELC by the Stockholder,
neither the execution and delivery of this Agreement nor the consummation of the
Contemplated Transactions is an event which, of itself or with the giving of
notice or the passage of time or both, constitutes a violation of or will
conflict with or result in a breach of or default under the terms, conditions or
provisions of any judgment, law or regulation to which ELC is subject, or ELC’s
Certificate of Incorporation or By-laws, or any contract, agreement or
instrument to which ELC is a party or by which it is bound and upon consummation
of the Merger in accordance herewith, the ELC Common Stock issuable to the
Stockholder hereunder will be issued in compliance with all applicable federal
and state securities laws. The registration rights granted to the Stockholder
pursuant to this Agreement do not conflict with and will not cause a breach of
any existing registration rights agreement or other agreement to which ELC is a
party.
     5.7 SEC Filings and Reports. Since December 31, 2004, ELC has filed all
reports, schedules, forms, statements and other documents (the “Commission
Documents”) required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). As of their respective dates, the Commission Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to the
Commission Documents. Each Commission Document does not as of the date hereof
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein in light of the circumstances in which they were made not misleading.
     5.8 Absence of Certain Events. Since December 31, 2005, neither ELC nor any
of its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree.

- 18 -



--------------------------------------------------------------------------------



 



     5.9 Litigation; Compliance with Law.
     (a) Except for the matters listed on Schedule 5.9 attached hereto or
disclosed in the Commission Documents, there have not been and are no actions,
suits or proceedings pending or, to the best knowledge of ELC, threatened
relating to ELC or its business before or by any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.
     (b) To the best knowledge of ELC, ELC is and has been at all times in
compliance in all material respects with all applicable Legal Requirements
applicable to ELC or its business. ELC does not have any knowledge of any basis
for any claim for compensation or damage or other relief against ELC or its
business for any violation of any Legal Requirement. All notices received by ELC
regarding alleged non-compliance with any Legal Requirement, and any orders,
writs, injunctions, decrees and arbitration decisions in respect of
non-compliance with any Legal Requirement, are listed on Schedule 5.9 and copies
of such notices, orders, writs, injunctions, decrees and arbitration decisions
have been made available to Parke and the Stockholder; provided, however, that
this representation and warranty shall not be deemed to encompass matters
involving compliance with applicable Legal Requirements where one or more other
specific representations are made in Article 5 of this Agreement that cover
applicable Legal Requirements with respect to a specific topic (whether or not
the term “Legal Requirements” is used in such representation and warranty).
     (c) Other than matters disclosed in the Commission Documents or on
Schedule 5.9 attached hereto, since December 31, 2005 there have not been and
are not now any actions, suits, investigations or proceedings pending or, to the
knowledge of ELC, threatened against ELC or any of its subsidiaries before any
court, arbitrator or administrative or governmental body that (a) seek to enjoin
or otherwise prevent the consummation of the Contemplated Transactions or
(b) materially and adversely affect, or as to which there is a reasonable
possibility of an adverse decision that would materially and adversely affect,
either individually or collectively, the business or financial condition of ELC
and its subsidiaries taken as a whole.
     (d) Neither ELC nor any of its subsidiaries is in violation of any
judgment, order, writ, injunction, decree, rule or regulation of any court or
governmental department, commission, board, bureau, agency or instrumentality,
the violation of which reasonably could be expected to, either individually or
collectively, materially and adversely affect the business or financial
condition of ELC and its subsidiaries taken as a whole.
     5.10 No Misleading Statements or Omissions. No representation or warranty
made by ELC in this Agreement, and no statement made by or on behalf of ELC in
any certificate, document, exhibit or schedule expressly required to be
furnished hereunder, contains or will contain any untrue statement of a fact or
omits or will omit to state any fact necessary to make such representation or
warranty or statement, in light of the circumstances under which such
representation, warranty or statement was made, not misleading to a prospective
purchaser of capital stock of ELC.

- 19 -



--------------------------------------------------------------------------------



 



     5.11 Acknowledgement Regarding Transaction. ELC represents that it has had
an adequate opportunity to perform an independent investigation of Parke. ELC
acknowledges that it has been given reasonable access to Parke’s books and
records, including the Material Contracts. ELC further represents that in making
the decision to enter into this Agreement, it has relied solely on its own
independent investigation, the representations and warranties and covenants of
Parke and the Stockholder set forth in this Agreement, and ELC’s own assessment
of the past, current and future business requirements of Parke’s business.
Accordingly, ELC acknowledges, represents and warrants that, except as expressly
set forth in this Agreement, neither Parke nor the Stockholder has made, and ELC
has not relied upon, any representations or warranties of any nature whatsoever.
As of the date hereof, ELC is not aware of any breach of any representation and
warranty made by Parke and the Stockholder in Article 4 of this Agreement.
ARTICLE 6 — COVENANTS OF PARKE AND THE STOCKHOLDER
     Parke and the Stockholder, jointly and severally, covenant and agree with
ELC and Acquisition that from the date hereof through and including the Closing
Date:
     6.1 Full Access and Financials. ELC and its authorized representatives will
have full access during normal business hours, upon reasonable notice to Parke,
to all properties, books, records, contracts and documents of Parke or relating
to Parke’s current and former employees, customers and suppliers, and shall be
allowed to inspect and cause tests to be made of the assets and facilities of
Parke through the Closing Date. Any such investigation or testing shall be
conducted in such a manner so as to not unreasonably interfere with the conduct
of Parke’s business operations. Further, ELC shall indemnify and hold harmless
Parke and the Stockholder if any such testing causes damage to the Leased Real
Property or any of Parke’s personal property or adversely impacts the conduct of
Parke’s business operations (excluding any adverse impact with respect to ELC’s
willingness to proceed under this Agreement). ELC shall deliver to Parke and the
Stockholder copies of any reports relating to or arising out of any
environmental testing conducted by ELC. Parke will make available to ELC and
such authorized representatives all information with respect to the affairs and
business of Parke as ELC may reasonably request. Nothing contained in this
Section 6.1, nor the exercise by ELC of its rights hereunder, will relieve Parke
or the Stockholder from or limit any liability which may arise out of any breach
of any representation, warranty, covenant or agreement of Parke or the
Stockholder contained in this Agreement.
     Parke, within 5 days after completion thereof, will provide ELC with copies
of internally prepared balance sheets and operating statements related to Parke
for each monthly accounting period between the date of this Agreement and the
Closing Date.
     6.2 Conduct of Business. Parke will carry on its business, in the ordinary
course and in the same manner as such business has been carried on heretofore,
and Parke will (a) use its best efforts to do all things necessary to preserve
the assets and properties of Parke, (ii) maintain and keep its tangible assets
in good repair, working order and condition, and from time to time make all
needful and proper repairs, renewals and replacements, (iii) perform on a timely
basis

- 20 -



--------------------------------------------------------------------------------



 



all lawful obligations to be performed by it pursuant to the terms of each
agreement, contract, undertaking or commitment by which it is bound, and
(iv) pay all Taxes which become due and all installments of estimated Taxes
which become due, except to the extent any such Taxes are contested in good
faith pursuant to appropriate proceedings.
     6.3 Other Action. Without the prior written consent of ELC, Parke will not:
     (a) issue, sell, purchase or redeem, or grant options to purchase or
otherwise agree to sell, purchase or redeem, any shares of capital stock or any
other securities of Parke, and on the date of this Agreement, Parke will close
its stock transfer books and will not prior to the Closing record the transfer
of any shares of capital stock of Parke;
     (b) consent to or permit any amendment of Parke’s Articles of Incorporation
or by-laws;
     (c) consent to or permit Parke to prepay any liability for borrowed money;
     (d) enter into any new line or type of business;
     (e) permit Parke to pay any obligation or liability, other than obligations
and liabilities reflected in the Interim Statements or incurred since March 31,
2006 in the ordinary course of business;
     (f) permit Parke to enter into or modify any contract of the type described
in Section 4.9 hereof;
     (g) permit Parke to pay any bonus to or increase the compensation payable
to or any other benefits of any employee of Parke;
     (h) permit or consent to declaring or distribution by Parke of any dividend
to the Stockholder; provided, however, that (x) Parke shall be permitted to make
and the Stockholder shall be permitted to accept and receive dividends and/or
distributions equal to the aggregate actual federal and state income tax of
Parke allocable to the Stockholder as taxable income due to his ownership of
Parke and its election as an S corporation of the Internal Revenue Code of 1986,
as amended, and (y) to the extent not distributed prior thereto, Parke shall pay
to the Stockholder, immediately prior to Closing, a promissory note, bearing
interest at the applicable federal rate, the principal amount of which shall be
the difference between (1) the actual federal and state income tax of Parke
allocable to the Stockholder for the period January 1, 2006 through the
Effective Date (which amount shall pass through and be taxable to the
Stockholder for the short S year by reason of the election by Parke as an S
corporation) and (2) the amount of estimated taxes for such income which was
distributed by Parke to the Stockholder prior to the Effective Date, which
promissory note shall be due and payable no later than April 1, 2007, and (z) to
the extent that the same has not been distributed prior to the date of this
Agreement, Parke shall be permitted to make and the Stockholder shall be
permitted to

- 21 -



--------------------------------------------------------------------------------



 



accept and receive dividends and/or distributions equal to the aggregate actual
federal and state income of Parke for 2005 allocable to the Stockholder as 2005
taxable income due to his ownership of Parke and its election as an S
corporation;
     (i) permit Parke to enter into any contract or commitment, incur any
liability, absolute or contingent, waive any right or enter into any other
transaction, not (A) in the ordinary course of business and of the scope and
magnitude heretofore entered into, and/or (B) in an amount greater than $5,000
individually or $25,000 in the aggregate (except inventory, materials or
supplies purchased in the ordinary course of business at market prices and in
reasonable quantities, or the sale of products to customers, in the ordinary
course of business); provided, however, that this clause (i) shall not prohibit
Parke from borrowing funds to fund a distribution or dividend to the Stockholder
which is permitted under clause (h) immediately preceding;
     (j) permit Parke to modify any Material Contract, except in the ordinary
course of business;
     (k) permit Parke to sell (except for sales from inventory in the ordinary
course of business), transfer, mortgage, pledge or subject any of its assets to
any lien or encumbrance not currently imposed on such asset;
     (l) permit Parke to enter into any transaction not in the ordinary course
of business; or
     (m) take any action after the date hereof, the reasonably foreseeable
result of which would be to cause any representation or warranty of Parke or the
Stockholder contained in this Agreement to be or become inaccurate.
     6.4 Organization, Good Will. Parke will preserve Parke’s business
organizations intact, will retain its present key employees, and will use its
best efforts to preserve the good will of its suppliers, customers and others
having business relations with Parke.
     6.5 Consents to Leases, Contracts. With respect to each lease, license,
contract or other agreement or instrument which, by its terms, will be breached
by the consummation of the Merger as contemplated hereby unless the consent of
the other party thereto is obtained, at no cost to ELC or Acquisition, Parke and
the Stockholder will use its best efforts to obtain or cause to be obtained such
consent, without thereby affecting or impairing the terms or the validity or
enforceability thereof. Schedule 4.2 sets forth a listing of each such lease,
contract or other agreement or instrument.
     6.6 Representations and Warranties. Parke and the Stockholder shall give
written notice to ELC promptly upon the occurrence of or becoming aware of:
(i) the impending or threatened occurrence of any event which would cause, or
would have caused had such event occurred or been known to Parke or the
Stockholder prior to the date hereof, any of their representations or warranties
contained in this Agreement to be untrue when made or to be

- 22 -



--------------------------------------------------------------------------------



 



untrue if made as of the Closing Date, (ii) any material adverse development in
the condition (financial or otherwise), operations or prospects of Parke and
(iii) the failure of any condition precedent to any party’s obligation to
consummate the Contemplated Transactions.
     6.7 Notice of Proceedings. Parke and the Stockholder will promptly notify
ELC in writing upon becoming aware of any order or decree or any complaint (or
threat thereof) praying for an order or decree restraining or enjoining the
consummation of this Agreement or the Contemplated Transactions, or upon
receiving any notice from any person, firm or corporation or any governmental
department, court, agency or commission of his or its intention to institute an
investigation into, or institute a suit or proceeding to restrain or enjoin the
consummation of, this Agreement or such transactions, or to nullify or render
ineffective this Agreement or such transactions if consummated.
     6.8 Corporate Action. To the extent within its control and subject to the
provisions of this Agreement, Parke and the Stockholder will take all necessary
corporate and other action required to carry out the Contemplated Transactions
on their part.
     6.9 Amendments and Supplements to Schedules. From and after the date hereof
and prior to the Closing, Parke and the Stockholder will promptly furnish to ELC
and Acquisition supplements or amendments to the Schedules attached hereto with
respect to any matter hereafter arising which, if existing or occurring at the
date of this Agreement, would have been required to be set forth or described in
the Schedules. The written approval by ELC of each such supplement or amendment
shall be a condition precedent to the performance of ELC’s obligations
hereunder, provided, however, that ELC’s approval shall not be unreasonably
withheld. In the event that ELC approves in writing any supplement or amendment
to a schedule and consummates the transactions contemplated hereby, ELC shall
have no right to claim that such supplement or amendment constitutes a breach of
a representation or warranty under this Agreement.
ARTICLE 7 — COVENANTS OF ELC AND ACQUISITION PENDING THE CLOSING DATE
     ELC and Acquisition, jointly and severally, hereby covenant and agree that
from the date hereof through and including the Closing Date:
     7.1 Representations and Warranties. ELC shall give written notice to Parke
and the Stockholder promptly upon the occurrence of or becoming aware of:
(i) the impending or threatened occurrence of any event which would cause, or
would have caused had such event occurred or been known to ELC prior to the date
hereof, any of the representations and warranties of ELC and Acquisition
contained in this Agreement to be untrue when made or to be untrue if made as of
the Closing Date, (ii) any adverse development in the condition (financial or
otherwise) or operations of ELC, and (iii) the failure of any condition
precedent to any party’s obligation to consummate the Contemplated Transactions.

- 23 -



--------------------------------------------------------------------------------



 



     7.2 Notice of Proceedings. ELC will promptly notify Parke and the
Stockholder in writing upon becoming aware of any order or decree or any
complaint (or threat thereof) praying for an order or decree restraining or
enjoining the consummation of this Agreement or the Contemplated Transactions,
or upon receiving any notice from any person, firm or corporation or any
governmental department, court, agency or commission of his or its intention to
institute an investigation into, or institute a suit or proceeding to restrain
or enjoin the consummation of, this Agreement or such transactions, or to
nullify or render ineffective this Agreement or such transactions if
consummated.
     7.3 Corporate Action. To the extent within their reasonable control and
subject to the provisions of this Agreement, ELC and Acquisition will take all
necessary corporate, limited liability company and other action required to
carry out the Contemplated Transactions.
     7.4 Updated Schedules. On the Closing Date, ELC will furnish Parke and the
Stockholder with any revised schedules which may be necessary to make accurate
and current as of the Closing Date each of the representations and warranties of
ELC and Acquisition contained in this Agreement; provided, however, that such
action by the ELC shall not be deemed to cure any breach of any provision hereof
or any representation or warranty which was materially incorrect when made.
     7.5 Cooperation with Parke. Prior to the Closing Date, ELC shall cooperate
with Parke in obtaining any necessary consents to the Contemplated Transactions
and in seeking the release of the Stockholder from his guaranties of Parke’s
line of credit and credit card debt of Parke.
ARTICLE 8 — CONDITIONS TO THE OBLIGATIONS OF PARKE AND THE STOCKHOLDER
     The obligations of Parke and the Stockholder to consummate the Merger under
this Agreement are subject to the fulfillment or waiver of the following
conditions prior to or at the Closing Date:
     8.1 Representations and Warranties. The representations and warranties of
ELC and Acquisition set forth in this Agreement and in any certificate,
document, exhibit or schedule expressly required to be furnished by them
hereunder shall have been true and accurate in all material respects as of the
date when made, shall be deemed to be made again on and as of the Closing Date
and shall then be true and accurate in all material respects.
     8.2 Compliance With Covenants. ELC and Acquisition shall have performed and
complied with each and every covenant and agreement required by this Agreement
to be performed or complied with by them prior to or at the Closing Date;
     8.3 Absence of Litigation. There shall be no litigation pending or
threatened (nor shall any basis exist for any such litigation) against or
involving Parke, the Stockholder, ELC or Acquisition or their respective
businesses, assets or facilities, which has, or if decided adversely

- 24 -



--------------------------------------------------------------------------------



 



would be reasonably likely to have, a material adverse effect, either
individually or in the aggregate, on the financial condition, business, assets,
facilities, properties or prospects of Parke, ELC or Acquisition, or upon the
ability of the parties hereto to conclude the Contemplated Transactions, or
seeking to enjoin or prevent consummation of the Contemplated Transactions.
     8.4 Closing Deliveries. ELC and Acquisition shall have provided each of the
following documents:
     (a) a certificate of the manager of Acquisition certifying, as complete and
accurate as of the Closing Date, attached copies of the Articles of Organization
and Operating Agreement of Acquisition, certifying and attaching all requisite
resolutions of Acquisition’s members and managers approving the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
and certifying to the incumbency and signatures of the representatives of
Acquisition executing this Agreement and any other document relating to the
Contemplated Transactions;
     (b) a certificate of the corporate secretary of ELC certifying, as complete
and accurate as of the Closing Date, attached copies of the Certificate of
Incorporation and By-laws of ELC, certifying and attaching all requisite
resolutions of ELC’s board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the representatives of ELC
executing this Agreement and any other document relating to the Contemplated
Transactions;
     (c) a certificate of an officer of ELC confirming the due satisfaction of
the conditions set forth in Sections 8.1 and 8.2;
     (d) an opinion of counsel to ELC and Acquisition in form and substance
reasonably satisfactory to Parke and the Stockholder; and
     (e) an extension to Parke’s current lease for the Leased Real Property in
form and substance satisfactory to the Stockholder, executed by the owner/lessor
of such Leased Real Property;
     (f) a fairness opinion from an investment banking firm to be selected by
ELC, dated within two (2) business days prior to Closing, to the effect that, as
of such date, the Contemplated Transactions are fair, from a financial point of
view, to ELC;
     (g) an employment agreement of Daniel W. Parke in form and substance
satisfactory to Mr. Parke, executed by Parke or the Surviving Entity;
     (h) a stock option agreement granting to Daniel W. Parke options to
purchase 700,000 shares of ELC common stock in form and substance satisfactory
to Mr. Parke, executed by ELC; and

- 25 -



--------------------------------------------------------------------------------



 



     (i) such other documents as Parke and the Stockholder may reasonably
request in connection with the Contemplated Transactions.
     8.5 Consents to Leases, Contracts. ELC shall have obtained consents
reasonably satisfactory to Parke and the Stockholder with respect to each of the
matters listed on Schedule 5.2.
     8.6 Additional Capital. ELC shall have successfully raised not less than
$15,000,000 of equity capital through a rights offering, private placement of
securities or other issuance of securities.
     8.7 No Material Adverse Effect. There shall not have occurred any event or
circumstance which could reasonably be expected to have a material adverse
effect on the business or financial condition of ELC and its subsidiaries, taken
as a whole.
     8.8 Conversion of Series E Preferred Stock. All of ELC’s outstanding shares
of Series E Convertible Preferred Stock shall have been redeemed or shall have
been converted into shares of ELC common stock, or shall be subject to binding
agreements to convert in form and substance reasonably satisfactory to ELC.
     8.9 Repayment of Convertible Debt. ELC shall have repaid all indebtedness
to third parties that entitle such third parties to convert all or a portion of
such indebtedness into equity in ELC; or all such indebtedness shall have been
converted into shares of ELC common stock.
     8.10 Stockholder Approval. ELC’s stockholders shall have duly approved the
issuance of ELC common stock in connection with the Contemplated Transactions in
accordance with applicable laws and regulatory requirements.
     8.11 Release from Guaranties. The Stockholder shall have obtained release
from his guaranties of Parke’s line of credit and credit card debt of Parke (or
Parke shall have paid off and terminated such line of credit and credit card
debt).
ARTICLE 9 — CONDITIONS TO THE OBLIGATIONS OF ELC AND ACQUISITION
     The obligations of ELC and Acquisition under this Agreement are subject to
the fulfillment or waiver of the following conditions prior to or at the Closing
Date:
     9.1 Representations and Warranties. Each of the representations and
warranties of Parke and the Stockholder set forth in this Agreement or in any
certificate, document, exhibit or schedule expressly required to be furnished by
them hereunder shall have been true and accurate in all material respects as of
the date when made, shall be deemed to be made again on and as of the Closing
Date and shall then be true and accurate in all material respects.
     9.2 Compliance With Covenants. Parke and the Stockholder shall have
performed

- 26 -



--------------------------------------------------------------------------------



 



and complied with each and every covenant and agreement required by this
Agreement to be performed or complied with by them prior to or at the Closing
Date.
     9.3 Absence of Litigation. There shall be no litigation pending or
threatened (nor shall any basis exist for any such litigation) against or
involving Parke, the Stockholder, ELC or Acquisition or their respective
businesses, assets or facilities, which has, or if decided adversely would be
reasonably likely to have, a material adverse effect, either individually or in
the aggregate, on the financial condition, business, assets, facilities,
properties or prospects of Parke, ELC or Acquisition, or upon the ability of the
parties hereto to conclude the Contemplated Transactions, or seeking to enjoin
or prevent consummation of the Contemplated Transaction.
     9.4 Closing Deliveries. Parke and the Stockholder shall have provided each
of the following documents:
     (a) an extension to Parke’s current lease of the Leased Real Property in
form and substance satisfactory to ELC, executed by the owner/lessor of such
Leased Real Property;
     (b) releases of any liens, security interests and other encumbrances
affecting Parke, its assets or any of the outstanding capital stock of Parke;
     (c) a certificate of the corporate secretary of Parke certifying, as
complete and accurate as of the Closing Date, attached copies of the Articles of
Incorporation and by-laws of Parke, certifying and attaching all requisite
resolutions of Parke’s board of directors and stockholders approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and certifying to the incumbency and signatures of the
officers of Parke executing this Agreement and any other document relating to
the Contemplated Transactions;
     (d) a certificate of an officer of Parke and the Stockholder confirming the
due satisfaction of the conditions set forth in Sections 9.1 and 9.2;
     (e) an opinion of counsel to Parke and the Stockholder in form and
substance reasonably satisfactory to ELC;
     (f) a fairness opinion from an investment banking firm to be selected by
ELC, dated within two (2) business days prior to Closing, to the effect that, as
of such date, the Contemplated Transactions are fair, from a financial point of
view, to ELC;
     (g) an employment, non-competition, non-solicitation and non-disclosure
agreement of Daniel W. Parke in form and substance satisfactory to ELC, executed
by Mr. Parke; and
     (h) such other documents as ELC may reasonably request in connection with
the Contemplated Transactions.

- 27 -



--------------------------------------------------------------------------------



 



     9.5 Delivery of Audited Financial Statements. Parke shall have provided to
ELC financial statements for Parke for the fiscal years ended December 31, 2004
and 2005, audited by BDO Seidman LLP and otherwise complying with the
requirements of the SEC (including requirements of Regulation S-X) and BDO
Seidman LLP shall have provided to ELC a written consent to the use of such
audited financial statements in ELC’s filings with the SEC under the Securities
Act and the Exchange Act.
     9.6 Consents to Leases, Contracts. Parke and the Stockholder shall have
obtained consents reasonably satisfactory to ELC with respect to each of the
leases, licenses, contracts and other agreements and instruments which are
referred to on Schedule 4.2.
     9.7 No Material Adverse Effect. There shall not have occurred any event or
circumstance which could reasonably be expected to have a Material Adverse
Effect.
     9.8 Due Diligence. ELC shall have satisfactorily completed, in its sole
discretion, financial, operational, legal, tax, environmental, compensation,
benefits and accounting due diligence regarding Parke.
     9.9 Board Approval. The board of directors of ELC shall have approved the
Contemplated Transactions subsequent to the issuance of the fairness opinion
required pursuant to 9.4(f).
     9.10 Additional Capital. ELC shall have successfully raised not less than
$15,000,000 of equity capital through a rights offering, private placement of
securities or other issuance of securities.
     9.11 Conversion of Series E Preferred Stock. All of ELC’s outstanding
shares of Series E Convertible Preferred Stock shall have been redeemed or shall
have been converted into shares of ELC common stock, or shall be subject to
binding agreements to convert in form and substance reasonably satisfactory to
ELC.
     9.12 Repayment of Convertible Debt. ELC shall have repaid all indebtedness
to third parties that entitle such third parties to convert all or a portion of
such indebtedness into equity in ELC; or all such indebtedness shall have been
converted into shares of ELC common stock.
     9.13 Stockholder Approval. If required by law or the rules of any national
securities exchange upon which ELC’s common stock is listed as of the Closing
Date, ELC’s stockholders shall have duly approved the issuance of ELC common
stock in connection with the Contemplated Transactions.
ARTICLE 10 — TERMINATION
     10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date upon the happening of the following:

- 28 -



--------------------------------------------------------------------------------



 



  (a)   by execution of written consent to such termination by each of Parke,
the Stockholder and ELC;     (b)   by ELC if any condition in Article 9 remains
not satisfied on July 15, 2006;     (c)   by Parke and the Stockholder if any
condition in Article 8 remains not satisfied on July 15, 2006.

Any party seeking to exercise a right to termination pursuant to this Section
shall give each other party written notice thereof stating the reasons
therefore.
     10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1 no party hereto shall have any liability or further obligation to
any other party to this Agreement except that any termination shall be without
prejudice to the rights of any party hereto arising out of a breach by the other
party of any representation, warranty, covenant or agreement contained in this
Agreement existing as of the date of such termination.
ARTICLE 11 — INDEMNIFICATION
     11.1 Survival. The several representations, warranties, covenants and
agreements of the parties made pursuant to this Agreement shall be deemed to be
made on and as of the date of this Agreement and on and as of the Closing Date,
shall survive the Closing Date and shall not expire until the date which is two
(2) years after the Closing Date.
     11.2 Indemnification of ELC. The Stockholder agrees to indemnify and hold
ELC, its officers, directors, shareholders, employees, attorneys, accountants
and agents (each, an “ELC Indemnified Party”) harmless from and against any and
all damages, claims, losses, expenses, costs, obligations, and liabilities
including, without limiting the generality of the foregoing, liabilities for
reasonable attorneys’ fees (“Loss and Expense”), incurred or suffered by an ELC
Indemnified Party arising out of, relating to or resulting from any of the
following:

  (a)   any breach of or any inaccuracy in any representation or warranty made
by Parke or the Stockholder pursuant to this Agreement;     (b)   any breach of
or failure by Parke or the Stockholder to perform any covenant or obligation of
either of them set forth in or contemplated by this Agreement;     (c)   any
warranty or other claim pertaining to products produced or service performed by
Parke (including any predecessor companies) on or before the Closing Date,
except to the extent either (i) recovered pursuant to an insurance policy
obtained by Parke, or (ii) reserved against as a liability in Parke’s balance
sheet as of the last day of the month most recently ended prior to the Closing
Date, prepared in accordance with generally accepted accounting principles and
provided to ELC prior to Closing (the “Most Recent Balance Sheet”);

- 29 -



--------------------------------------------------------------------------------



 



  (d)   the use, operation or ownership of any of the assets of Parke or the
business or operation of the business of Parke on or prior to the Closing Date,
except to the extent either (i) recovered pursuant to an insurance policy
obtained by Parke, or (ii) reserved against as a liability in the Most Recent
Balance Sheet;     (e)   any litigation, pending suit, claim, proceeding or
cause of action against Parke with respect to events or actions prior to the
Closing Date, whether now or existing or hereafter brought, except to the extent
either (i) recovered pursuant to an insurance policy obtained by Parke, or
(ii) reserved against as a liability in the Most Recent Balance Sheet; and    
(f)   any claims by or liabilities with respect to any employee of Parke
regarding his or her employment or termination of employment by Parke on or
prior to the Closing Date, including, but not limited to, any and all
liabilities arising out of any accidents illness or other events which occurred
on or prior to the Closing Date, except to the extent either (i) recovered
pursuant to an insurance policy obtained by Parke, or (ii) reserved against as a
liability in the Most Recent Balance Sheet.

     11.3 Indemnification of Parke and the Stockholder. ELC and Acquisition
agree to indemnify and hold Parke, its officers, directors, shareholders
(including the Stockholder), employees, attorneys, accountants and agents (each,
a “Parke Indemnified Party”) harmless from and against any and Loss and Expense
incurred or suffered by a Parke ELC Indemnified Party arising out of, relating
to or resulting from any of the following:

  (a)   any breach of or any inaccuracy in any representation or warranty made
by ELC or Acquisition pursuant to this Agreement;     (b)   any breach of or
failure by ELC or Acquisition to perform any covenant or obligation of either of
them set forth in or contemplated by this Agreement;

     11.4 Notice of Claims; Procedure for Indemnification.
     (a) If an ELC Indemnified Party or a Parke Indemnified Party (in either
case, an “Indemnified Party”) believes that it has suffered or incurred any Loss
and Expense, such Indemnified Party shall notify the party obligated to provide
indemnification (the “Indemnifying Party”) in writing describing such Loss and
Expense, the amount thereof, if known, and the method of computation of such
Loss and Expense, all with reasonable particularity and containing a reference
to the provisions of this Agreement in respect of which such Loss and Expense
shall have occurred. If any action at law or suit in equity is instituted by a
third party with respect to which an Indemnified Party intends to claim any
liability or expense as Loss and Expense under this Article 11, such Indemnified
Party shall promptly notify the Indemnifying Party of such action or suit.
Notwithstanding the foregoing, the right to indemnification hereunder shall not
be affected by any failure of an Indemnified Party to give such notice or delay
by an Indemnified Party in giving such notice unless, and then only to the
extent that, the

- 30 -



--------------------------------------------------------------------------------



 



rights and remedies of the Indemnifying Party shall have been materially
prejudiced as a result of the failure to give, or delay in giving, such notice.
     (b) If such indemnity shall arise from the claim of a third party, the
Indemnified Party shall permit the Indemnifying Party to assume the defense of
any such claim and any litigation resulting from such claim with counsel
satisfactory to the Indemnified Party but at the Indemnifying Party’s expense.
Failure by the Indemnifying Party to notify an Indemnified Party of its election
to defend any such claim or action by a third party within thirty (30) days
after notice thereof shall have been given to the Indemnifying Party shall be
deemed a waiver of the right of the Indemnifying Party to defend such claim or
action. If a third party claim or proceeding requires a response sooner than the
thirty (30) day period required for the Indemnifying Party to respond to the
Indemnified Party, the Indemnified Party shall timely respond to the third party
claim in a manner preserving all rights and denying any liability. Indemnifying
Party shall not be deemed to have waived its rights to control defense of the
claim hereunder if Indemnifying Party shall within the thirty (30) day period
notify the Indemnified Party that the Indemnifying Party will take control of
the defense of such claim.
     (c) If the Indemnifying Party assumes the defense of such claim or
litigation resulting therefrom, then counsel selected by the Indemnifying Party
shall be subject to approval by the Indemnified Party (not to be unreasonably
withheld). The obligations of the Indemnifying Party as to such claim shall
include taking all steps necessary in the defense or settlement of such claim or
litigation and holding the Indemnified Party harmless from and against any and
all Losses or Expenses caused by or arising out of any settlement approved by
the Indemnified Party or any judgment in connection with such claim or
litigation. The Indemnifying Party shall keep the Indemnified Party fully
informed of the status of such claims and litigation. The Indemnifying Party
shall not, in the defense of such claim or any litigation resulting therefrom,
consent to entry of any judgment (other than a judgment of dismissal on the
merits without costs) except with the written consent of the Indemnified Party,
not to be unreasonably withheld, or enter into any settlement (except with the
written consent of the Indemnified Party, not to be unreasonably withheld) which
does not include as an unconditional term thereof the giving by the claimant or
a plaintiff of a release of the Indemnified Party from all liability in respect
of such claim or which acts as an admission of a violation of any law, rule,
regulation, ordinance, policy or order. Anything in this Article 11 to the
contrary notwithstanding, the Indemnified Party may, with counsel of its choice
and at its expense, participate in the defense of any such claim or litigation.
     (d) If the Indemnifying Party shall not assume the defense of any such
claim by a third party or litigation resulting therefrom after receipt of notice
from such Indemnified Party in accordance herewith, the Indemnified Party may
defend against such claim or litigation in such manner as it reasonably deems
appropriate, and unless there shall be deposited with the Indemnified Party a
sum in cash, letter of credit or bond, equal to the total amount demanded in
such claim or litigation plus the Indemnified Party’s reasonable estimate of the
costs of defending the same, the Indemnified Party may settle such claim or
litigation on such terms as it may reasonably deem appropriate. The Indemnified
Party shall inform the Indemnifying Party of the status of such claim or
litigation from time to time upon the Indemnifying Party’s request,

- 31 -



--------------------------------------------------------------------------------



 



and, prior to settling such claim or litigation, the Indemnified Party shall
advise the Indemnifying Party of the terms, provisions and conditions of any
proposed settlement; provided, however, that the Indemnifying Party will not
have any rights to accept, decline or modify the proposed settlement, nor to
direct the Indemnified Party to do any of the foregoing. The Indemnifying Party
shall promptly reimburse the Indemnified Party for the amount of such settlement
and for all other Losses and Expenses reasonably incurred by the Indemnified
Party in connection with the defense against or settlement of such claim or
litigation. The terms of such settlement shall be binding upon the Indemnifying
Party and the Indemnifying Party shall not have any right to challenge such
settlement.
     (e) If the Indemnified Party refuses to consent, whether reasonably or
unreasonably, to any settlement recommended by the Indemnifying Party then the
Indemnifying Party shall be relieved of its obligation to provide a defense and
the Indemnifying Party’s monetary liability for any settlement or judgment shall
not exceed either the amount for which the matter could have been settled or the
Indemnifying Party’s maximum liability, whichever is less. Notwithstanding
anything to the contrary herein, without the consent of the Indemnified Party,
the Indemnifying Party may settle or compromise any action, claim or proceeding
or consent to entry of judgment with respect to any such action, claim or
proceeding that requires solely the payment of money damages by the Indemnifying
Party and that includes as an unconditional term thereof the release by the
claimant or the plaintiff of the Indemnified Party from all liability in respect
of such action, claim or proceeding.
     (f) The Indemnifying Party shall promptly pay to the third party the amount
of any final and unappealable judgment rendered with respect to any claim by
such third party in litigation and shall reimburse the Indemnified Party and for
all other Losses and Expenses reasonably incurred by the Indemnified Party in
connection with the defense against such claim or litigation, whether or not
resulting from, arising out of, or incurred with respect to, the act of a third
party.
     (g) Any payment pursuant to this Section 11.4 shall be made not later than
thirty (30) days after receipt by the Indemnifying Party of written notice from
the Indemnified Party stating the amount thereof and the indemnity payment
requested. Any payment not made when due shall bear interest at a rate per annum
equal to the Prime Rate plus 3% per annum for each day until paid. “Prime Rate”
means the rate of interest as reported in The Wall Street Journal from time to
time, changing as and when the Prime Rate changes.
     11.5 Limitations on Indemnification.
     (a) Notwithstanding anything herein to the contrary, the Stockholder shall
not be obligated to pay any amounts to an Indemnified Party until the aggregate
amount which the Stockholder would have been obligated to pay for all indemnity
claims but for this Section 11.5 equals $80,000, and at such time the
Stockholder shall be obligated to pay all amounts for indemnification then owing
by him (but only for amounts in excess of the $80,000 deductible) up to the
aggregate amount of $1,000,000 (the “Cap”), except that such limitation shall
not apply to

- 32 -



--------------------------------------------------------------------------------



 



any claims for indemnification arising from the fraudulent acts or omissions of
the Stockholder. No claim for indemnification may be made by an Indemnified
Party under this Article 11 at any time after the date that is the 24 month
anniversary of the Closing Date.
     (b) The ELC Indemnified Parties shall not have the right to make a claim
for indemnification for a breach of a representation or warranty hereunder to
the extent that ELC had actual knowledge prior to Closing that such
representation and warranty or covenant is in breach (excluding, for this
purpose, any knowledge of Parke, who is a director of ELC) and ELC consummates
the transactions contemplated hereby despite the known breach. In such event,
ELC shall be deemed to have waived its rights to make a claim under this
Agreement.
     (c) ELC shall be responsible for determining whether the operation of the
business by Acquisition after the Closing is in compliance with applicable Legal
Requirements, including, without limitation, whether ELC has obtained all
authorizations necessary to operate the Business, including without limitation,
all Governmental Authorizations, including without limitation, qualifications
for doing business in other states. If Parke operated in violation of any
applicable Legal Requirements prior to the Closing Date, the Stockholder’s
liability to ELC for Loss and Expense shall be limited to Loss and Expense
relating to or arising out of Parke’s violation of applicable Legal Requirements
prior to the Closing Date and the Stockholder shall not be responsible for Loss
and Expense arising from Acquisition’s violations of applicable Legal
Requirements after the Closing Date.
     (d) Parke and the Stockholder shall have no obligation to indemnify the ELC
Indemnified Parties pursuant to Section 11.2 to the extent that the Loss and
Expense claimed by ELC are already taken into account as reserves for
liabilities in the determination of Closing Net Book Value.
     (e) In connection with ELC’s investigation of Parke, certain projections
and certain business plan information for succeeding fiscal years have been made
available to ELC. ELC acknowledges that there are uncertainties inherent in
attempting to make such projections and other forecasts and plans, that ELC is
familiar with such uncertainties, that ELC is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections and
other forecasts and plans so furnished to it, and that ELC shall not have any
claim against the Stockholder or any officers, directors or employees of Parke
with respect thereto and no representations or warranties are made by the
Stockholder with respect to such projections, forecasts and plans.
     11.6 Specific Performance. Notwithstanding anything else herein contained,
Parke and the Stockholder agree that, in addition to any other available
remedies at law or in equity for breach or threatened breach of this Agreement,
Acquisition and ELC shall be entitled to specific performance against Parke and
the Stockholder and the existence of any claim or cause of action Acquisition or
ELC may have will not constitute a defense thereto.

- 33 -



--------------------------------------------------------------------------------



 



     11.7 Expenses of Enforcement. If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this Agreement, the successful or substantially prevailing
party shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.
     11.8 Sole Remedies. The remedies provided for in this Article 11 are
exclusive and shall be in lieu of all other remedies for breach of this
Agreement, including , without limitation, for breaches of the representations,
warranties, covenants and agreements hereunder; provided, however, that the
foregoing clause of this sentence shall not be deemed a waiver by any party of
any right to specific performance or any remedy arising by reason of any claim
of fraud with the respect to this Agreement; ELC acknowledges and agrees that,
by agreeing to the exclusive remedies under Article 11, ELC has no rights
against the Stockholder in his capacity as a director, officer or employee of
Parke prior to the Closing Date, or in his capacity as a trustee, fiduciary or
administrator of the [Parke employee benefit and/or welfare plans] prior to the
Closing Date.
ARTICLE 12 — CONFIDENTIALITY
     12.1 Definition of Confidential Information. As used in this Article 12,
the term “Confidential Information” includes any and all of the following
information of Parke or the Stockholder or Acquisition or ELC that has been or
may hereafter be disclosed in any form, whether in writing, orally,
electronically or otherwise, or otherwise made available by observation,
inspection or otherwise by either party (Acquisition or ELC on the one hand or
Parke or the Stockholder on the other hand) (each, a “Disclosing Party”) to the
other party or its agents, counsel or representatives (a “Receiving Party”):
     (i) all information that is a trade secret under applicable trade secret or
other law;
     (ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, computer software and
database technologies, systems, structures and architectures;
     (iii) all information concerning the business and affairs of the Disclosing
Party (which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and backgrounds of key personnel
and personnel training techniques and materials,

- 34 -



--------------------------------------------------------------------------------



 



however documented), and all information obtained from review of the Disclosing
Party’s documents or property or discussions with the Disclosing Party
regardless of the form of the communication; and
     (vi) all notes, analyses, compilations, studies, summaries and other
material prepared by the Receiving Party to the extent containing or based, in
whole or in part, upon any information included in the foregoing.
     12.2 Restricted Use of Confidential Information. Each Receiving Party
acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information (i) shall be kept confidential by the Receiving Party; (ii) shall
not be used for any reason or purpose other than to evaluate and consummate the
Contemplated Transactions, and (iii) without limiting the foregoing, shall not
be disclosed by the Receiving Party to any Person, except in each case as
otherwise expressly permitted by the terms of this Agreement or with the prior
written consent of the Stockholder (with respect to Confidential Information of
Parke or the Stockholder) or an authorized representative of ELC with respect to
Confidential Information of Acquisition or ELC. Each of Acquisition and ELC and
Parke and the Stockholder shall disclose the Confidential Information of the
other party only to its representatives who require such information for the
purpose of evaluating the Contemplated Transactions and are informed of the
obligations of this Article 12 with respect to such information. Each of
Acquisition, ELC, Parke and the Stockholder shall enforce the terms of this
Article 12 as to its or his respective representatives, take such action to the
extent necessary to cause its or his representatives to comply with the terms
and conditions of this Article 12, and be responsible and liable for any breach
of the provisions of this Article 12 by it or him or its or his representatives.
     12.3 Exceptions. Section 12.2 does not apply to that part of the
Confidential Information of a Disclosing Party that a Receiving Party
demonstrates (a) was, is or becomes generally available to the public other than
as a result of a breach of this Article 12 by the Receiving Party or its agents,
counsel or representatives; (b) was or is developed by the Receiving Party
independently of and without reference to any Confidential Information of the
Disclosing Party; or (c) was, is or becomes available to the Receiving Party on
a nonconfidential basis from a Third Party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure.
     Notwithstanding anything herein to the contrary, any party may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
that are provided to it (including any opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. The preceding
sentence is intended to cause the transactions contemplated hereby not to be
treated as having been offered under conditions of confidentiality for purposes
of Section 1.6011-4(b)(3) (or any successor provision) of the United States
Treasury Regulations promulgated under Section 6011 of the United States
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose.

- 35 -



--------------------------------------------------------------------------------



 



     12.4 Legal Proceedings. If a Receiving Party becomes compelled in any legal
proceeding or is requested by a governmental body or authority having regulatory
jurisdiction over the Contemplated Transactions or such party to make any
disclosure that is prohibited or otherwise constrained by this Article 12, that
Receiving Party shall provide the Disclosing Party with prompt notice of such
compulsion or request so that it may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions of this
Article 12. In the absence of a protective order or other remedy, the Receiving
Party may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that, based upon advice of the Receiving
Party’s counsel, the Receiving Party is legally compelled to disclose or that
has been requested by such Governmental Body, provided, however, that the
Receiving Party shall use reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded by any Person to whom any Confidential
Information is so disclosed. The provisions of this Section 12.4 do not apply to
any Proceedings between the parties to this Agreement or with respect to
disclosure authorized under the second paragraph of Section 12.3.
     12.5 Return or Destruction of Confidential Information. If this Agreement
is terminated, each Receiving Party shall return all Confidential Information of
the Disclosing Party or shall destroy any Confidential Information not returned
and certify all such destruction in writing to the Disclosing Party, provided,
however, that the Receiving Party may retain a list that contains general
descriptions of the information it has returned or destroyed to facilitate the
resolution of any controversies after the Disclosing Party’s Confidential
Information is returned.
     12.6 Attorney Client Privilege. A Disclosing Party is not waiving, and will
not be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing its Confidential Information (including Confidential
Information related to pending or threatened litigation) to the Receiving Party,
regardless of whether such Disclosing Party has asserted, or is or may be
entitled to assert, such privileges and protections. The parties (a) share a
common legal and commercial interest in all of the Disclosing Party’s
Confidential Information that is subject to such privileges and protections;
(b) are or may become joint defendants in Proceedings to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates; (c) intend that such privileges and protections remain intact should
either party become subject to any actual or threatened Proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates; and (d) intend that after the Closing the Receiving Party
shall have the right to assert such protections and privileges. No Receiving
Party shall admit, claim or contend, in Proceedings involving either party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges or similar protections and privileges
with respect to any information, documents or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE 13 — MISCELLANEOUS
     13.1 Expenses. Parke and the Stockholder shall bear their expenses, and ELC
and Acquisition shall bear their expenses, incurred in connection with the
Contemplated Transactions, including without limitation, accounting and legal
fees incurred in connection herewith. The costs and expenses of BDO Seidman
LLP’s audit of Parke shall be the responsibility of ELC.
     13.2 Assignments. This Agreement shall not be assigned by any party hereto
without the prior written consent of each other party.
     13.3 Severability. If any provision of any of this Agreement is determined
to be illegal, invalid or enforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     13.4 Notices. All notices, demands and other communications which may or
are required to be given hereunder or with respect hereto shall be in writing,
shall be given either by personal delivery or by recognized overnight delivery
service, and shall be deemed to have been given or made when personally
delivered, addressed as follows:

     
If to ELC or Acquisition:
  Electric City Corp.
 
  1280 Landmeier Road
 
  Elk Grove Village, Illinois 60007
 
  Attn: Jeffrey Mistarz, CFO
 
  Phone: (847) 437-1666
 
  Fax: (847) 437-4969
 
   
with a copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle, Suite 2700
 
  Chicago, Illinois 60601
 
  Attention: Andrew H. Connor, Esq.
 
  Phone: (312) 845-5118
 
  Fax: (312) 264-2427
 
   
If to Parke or the Stockholder:
  Parke P.A.N.D.A. Corporation
 
                                                              
 
                                                              
 
  Attn: Daniel W. Parke
 
  Phone:                                                             
 
  Fax:                                                                  
 
   
with a copy to:
  Rodi, Pollock, Pettker, Galbraith & Cahill
 
  444 South Flower Street, Suite 1700
 
  Los Angeles, CA 90071-2901
 
  Attn: Elizabeth B. Blakely
 
  Phone: (213) 895-4900
 
  Fax: (213) 895-4921

- 37 -



--------------------------------------------------------------------------------



 



No notice, request, demand, instruction, or other document to be given hereunder
to any party shall be effective for any purpose unless personally delivered, or
delivered by commercial overnight delivery service, or sent by certified or
registered mail, return receipt requested, to the appropriate address, or
transmitted by telecopier to the number provided herein. Notices that are mailed
shall be deemed to have been given on the third day following deposit of same in
any United States Post Office mailbox in the state to which the notice is
addressed or on the fourth day following deposit in any such post office box
other than in the state to which the notice is addressed, postage prepaid,
addressed as set forth herein. Notices sent via commercial overnight delivery
service shall be deemed to have been given the next business day after deposit
with the commercial delivery service. Notices that are transmitted via
telecopier shall be deemed to have been given the business day transmitted, if
transmitted before 3:00 p.m. recipient’s time, and on the next business day, if
transmitted after 3:00 p.m. recipient’s time, as evidenced by a telecopier
confirmation of successful transmission. The addresses and telecopier numbers
for the purposes of this paragraph may be changed by giving written notice of
such change in the manner herein provided for giving notice.
     13.5 Captions. The captions and headings of Articles and Sections of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any of the provisions of this Agreement.
     13.6 Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of California, notwithstanding
any conflict of law provision to the contrary.
     13.7 Arbitration. In the event of any dispute, disagreement or controversy
arising under this Agreement or any other written agreements entered into in
connection herewith (a “Dispute”), and after written notice of the dispute as
provided in Section 11.4 above, the relevant parties shall attempt in good faith
to resolve the Dispute by negotiations. If for any reason the Dispute in not
resolved within thirty (30) days after delivery of the original notice of the
Dispute, any party may serve on the other relevant parties a written demand for
arbitration of the Dispute. Thereafter, such Dispute shall be subject to binding
arbitration in Los Angeles County, California, as arbitrated in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association before one neutral arbitrator. Any party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, any party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such Dispute, none of the parties shall directly or
indirectly reveal, report, publish or disclose any information relating to such
Dispute to any person, firm or corporation not expressly authorized by the other
party or parties to receive such information or use such information or assist
any other person in doing so, except to comply with actual legal obligations of
such party, or unless

- 38 -



--------------------------------------------------------------------------------



 



such disclosure is directly related to an arbitration proceeding as provided
herein, including, but not limited to, the prosecution or defense of any claim
in such arbitration. Except as the parties may otherwise agree in writing, the
arbitrator shall be licensed to practice law in any U.S. state and experienced
in corporate and contract law, and the arbitrator shall be required to decide
each claim in accordance with applicable law and to set forth in writing the
award and a summary of those facts considered by the arbitrator to be material
to the decision. This agreement to arbitrate shall be enforceable under the
Uniform Arbitration Act. Any court of competent jurisdiction may confirm, or
enter a judgment upon, any arbitration award issued pursuant to this
Section 13.7. The costs and expenses of the arbitration (excluding attorneys’
fees) shall be paid by the non-prevailing party or as otherwise equitably
allocated between the parties by the arbitrator.
     13.8 Waiver of Provisions. The terms, agreements, covenants,
representations, warranties and conditions of this Agreement may be waived only
by a written instrument executed by the party waiving compliance. The failure of
any party at any time or times to require performance of any provision of this
Agreement shall in no manner affect the right at a later date to enforce the
same. No waiver by any party of any condition or the breach of any provision,
term, agreement, covenant, representation or warranty contained in this
Agreement in :any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or of the breach of any other
provision, term, agreement, covenant, representation or warranty.
     13.9 Counterparts. This Agreement may be executed in several counterparts,
and all counterparts so executed shall constitute one agreement, binding on all
of the parties hereto, notwithstanding that all the parties are not signatory to
the original or the same counterpart. It shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart for
each of the parties hereto. Delivery by facsimile by any of the parties hereto
of an executed counterpart of this Agreement shall be effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.
     13.10 Entire Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes and cancels any and all prior agreements
between them relating to the subject matter hereof, and may not be amended
except in a writing signed by the party to be bound. After the Closing Date,
neither this Agreement nor any other agreement or document executed by Parke in
connection with the Contemplated Transactions may be amended or terminated or
any provision thereof waived without the written consent of the Stockholder.
     13.11 No Third Party Rights. Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.

- 39 -



--------------------------------------------------------------------------------



 



     13.12 Additional Agreement. Prior to the Closing Date, ELC and the
Stockholder shall agree upon the number of stock options which ELC will grant to
key employees of the Surviving Entity and the identities of the grantees of such
options.
[Balance of page intentionally left blank; signature page follows.]

- 40 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement And Plan of
Merger to be duly executed by their duly authorized officers, all as of the day
and year first above written.

              ELECTRIC CITY CORP.
 
       
 
  By:   /s/ David Asplund
 
       
 
  Name:   David Asplund
 
  Title:   Chief Executive Officer
 
            PARKE ACQUISITION, LLC
 
       
 
  By:   /s/ Jeffrey Mistarz
 
       
 
  Name:   Jeffrey Mistarz
 
  Title:   Manager
 
            PARKE P.A.N.D.A. CORPORATION
 
       
 
  By:   /s/ Daniel Parke
 
       
 
  Name:   Daniel Parke
 
  Title:   President
 
            /s/ Daniel Parke           DANIEL W. PARKE

- 41 -



--------------------------------------------------------------------------------



 



LISTING OF EXHIBITS AND SCHEDULES

     
Schedule 4.2
  Required Notices and Consents
Schedule 4.3
  Liabilities
Schedule 4.4
  Subsidiaries, Partnerships, Other Investments
Schedule 4.5
  Affiliate Transactions
Schedule 4.6
  Governmental Authorizations
Schedule 4.8(a)
  Leased Real Property Information
Schedule 4.8(b)
  Encumbrances, Defaults, Etc.
Schedule 4.9
  Material Contracts
Schedule 4.10
  Litigation; Compliance With Law
Schedule 4.11
  Taxes
Schedule 4.12
  Labor Disputes; Employees
Schedule 4.13
  Powers of Attorney
Schedule 4.14
  Indebtedness
Schedule 4.15
  Insurance
Schedule 4.16
  Intellectual Property
Schedule 4.20
  Adverse Changes Since December 31, 2005
Schedule 4.21
  Employee Benefits
Schedule 4.22
  Environmental Matters
Schedule 5.9
  ELC Litigation & Compliance With Law

- 42 -